IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 156A13

                            FILED 4 OCTOBER 2013

PAUL E. WALTERS

            v.
ROY A. COOPER, III, in his official capacity as Attorney General for the State of
North Carolina



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 739 S.E.2d 185 (2013), reversing and

remanding an order granting summary judgment for defendant entered on 23 July

2012 by Judge Quentin T. Sumner in Superior Court, Nash County. Heard in the

Supreme Court on 5 September 2013.


      Etheridge, Hamlett & Murray, L.L.P., by J. Richard Hamlett, II, for plaintiff-
      appellee.

      Roy Cooper, Attorney General, by William P. Hart, Jr. and Lauren Tally
      Earnhardt, Assistant Attorneys General, for defendant-appellant.


      PER CURIAM.



      AFFIRMED.